Citation Nr: 9913573	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for an original claim for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to March 
1988, and from March 1989 to September 1992.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating action of May 1993, wherein the 
Atlanta, Georgia, Regional Office (RO) of the 

Department of Veterans Affairs (VA) granted service 
connection for lumbar spine degenerative disc disease, and 
assigned a 20 percent rating therefor, effective as of 
September 24, 1992, the day following the date of the 
veteran's separation from service; and a rating action of 
April 1994, wherein that rating was increased to 20 percent, 
again effective as of September 24, 1992.  By means of a 
Remand decision dated in December 1996, the claim was 
returned to the RO for additional development of the 
evidence.  The RO, following completion of that development, 
confirmed and continued that 20 percent rating.  The case is 
again before the Board for appellate consideration.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Lumbar spine degenerative disc disease is manifested 
primarily by complaints of functional impairment, accompanied 
by pain, and by limitation of lumbar spine motion.  It is not 
shown to be productive of severe impairment.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is 

plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested or otherwise associated with his claims folder, are 
available.  In that regard, the Board notes that he failed to 
respond to an RO request for additional information 
pertaining to claimed private medical treatment.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied by VA.

As indicated above, service connection for a low back 
disability, classified as degenerative disc disease of the 
lumbar spine, was granted by the Atlanta RO by means of a May 
1993 rating decision.  The RO determined, after a review of 
the veteran's service medical records, that a low back 
disability was initially manifested during service, and that 
a Medical Board examination revealed lumbar spine impairment.  
A 10 percent rating was assigned, as of September 24, 1992, 
the day following the date of his separation from service; 
this was subsequently increased to 20 percent, again 
effective as of September 24, 1992.

The veteran indicated disagreement with the assignment of 
that disability rating, and perfected an appeal as to that 
matter.  After a review of the record, however, the Board 
finds that his contentions with regard to entitlement to an 
increased rating are not supported by the evidence, and that 
his claim fails.

The severity of degenerative disc disease is ascertained, for 
VA rating purposes, by application of criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Under Diagnostic Code 5293, the 20 percent rating currently 
in effect contemplates intervertebral disc syndrome that is 
productive of moderate impairment, as would be manifested by 
recurrent attacks.  A rating greater than 20 percent is 
appropriate for intervertebral disc syndrome that is 
productive of severe impairment, as would be manifested by 
recurrent attacks with intermittent relief.

The criteria for an increased rating are not satisfied.  The 
report of the most recent clinical orthopedic evaluation of 
the veteran's lumbar spine, which is the report of a 

VA examination conducted in November 1997, shows that he was 
able to ambulate without difficulty and had no limp.  In 
addition, he was able to dress and undress without 
difficulty, and walk on his tiptoes and heels.  He exhibited 
flexion to 80 degrees, extension to 30 degrees, right and 
left bending to 35 degrees, and right and left turning to 40 
degrees.  In particular, the examiner noted that the veteran 
"has no physical abnormalities on exam."  Likewise, the 
report of a September 1997 VA examination, while also noting 
limitation of lumbar motion, found that "there is no evidence 
at this time of any localizing neurological findings that can 
be interpreted as a radiculopathy from compression of nerve 
roots."

The Board acknowledges that the reports of these 
examinations, and of earlier VA examinations, show persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§ 4.40 and 4.45 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  It 
must be emphasized, however, that functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology"; see 38 C.F.R. § 4.40 (1998).  In the 
instant case, the veteran's complaints must be balanced 
against medical findings that fail to demonstrate the 
presence of that "adequate pathology."  As indicated above, 
the findings on clinical evaluation show that he was 
apparently able to stand up, sit down, ambulate, and walk on 
his tiptoes and heels without difficulty.  In addition, these 
examination reports show that "the discomfort has waxed and 
waned but has not been very severe" (VA examination report of 
November 1997), and that his disk disease is "[v]ery mild" 
(report of December 1997 VA MRI).  Based on the clinical 
record, the Board must find that any functional impairment 
resulting from the veteran's lumbar disk disease is 
sufficiently compensated by the 20 percent rating currently 
in effect.



In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for lumbar spine 
degenerative disk disease, in that it is not shown that this 
disorder is productive of severe impairment.  His claim, 
accordingly, fails.


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

